Citation Nr: 0320277	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, as a residual of a shrapnel wound, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for instability of the 
left knee, as a residual of a shrapnel wound, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from December 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for a disability rating in excess 
of 10 percent for his service-connected gunshot wound of the 
left knee.  He responded with a timely Notice of 
Disagreement, and was sent a Statement of the Case on this 
issue.  He then filed a timely substantive appeal, perfecting 
his appeal.  

The veteran's claim was originally presented to the Board in 
July 2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  
Following the Board's remand and as reflected by the manner 
in which the issues have been listed on the title page, the 
veteran was awarded a separate rating of 10 percent for 
instability of the left knee pursuant to VAOPGCPREC 23-97 
(July 1, 1997).  As there has been no clearly expressed 
intent on the part of the veteran to limit his appeal to 
entitlement to a specified rating for any of the service-
connected disabilities at issue, the VA is required to 
consider entitlement to all available ratings for each such 
disability.  AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the issues in appellate status are as stated on 
the title page.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's degenerative joint disease of the left knee 
results in limitation of motion characterized by extension of 
the knee to 9? and flexion to 110?.

3.  The veteran's internal derangement of the left knee is 
characterized by pain and extreme weakness on use.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260-61 (2002).  

2.  The criteria for a disability rating of 30 percent for 
the veteran's lateral instability of the left knee have been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2001 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's July 2001 remand, and November 2002 and 
January 2003 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
The veteran has reported that he receives medical care at the 
VA medical center in Shreveport, LA.  Because VA medical 
treatment has been reported by the veteran, these records 
were obtained.  No private medical records have been 
obtained, as the veteran has not indicated the existence of 
such evidence.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded a 
recent VA orthopedic examination in conjunction with his 
claims; for these reasons, his appeal is ready to be 
considered on the merits.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis.  VAOPGCPREC 9-98 (August 14, 1998).  The 
rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2002).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2002).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or mal-aligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint. 38 C.F.R. § 4.59 (2002).

The Board also notes that the veteran has been diagnosed with 
diabetes mellitus, with peripheral neuropathy of the lower 
extremities, and a right-side thalamic stroke, with resulting 
left-sided truncal paresthesias; none of these disabilities 
are service-connected.  However, these disabilities, combined 
with his service-connected left knee disability, adversely 
affect the veteran's mobility.  When assessing the degree of 
impairment resulting from a service connected disability, the 
"use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14 
(2002).  Nevertheless, "when it is not possible to separate 
the effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the 
extent possible, the Board must consider only that degree of 
disability resulting from the veteran's service-connected 
residuals of a shrapnel wound to the left knee.  

In order to determine, to the extent possible, what degree of 
the veteran's left knee impairment was the result of his 
service-connected disability, the veteran was sent for VA 
examination in November 2001.  After examining the veteran, 
the examiner stated "it is at least as likely that the 
veteran's current symptoms are related to his [service-
connected] condition of [gunshot wound] to the left knee."  
The examiner noted the veteran's nonservice-connected 
diagnoses of peripheral neuropathy, diabetes, and 
osteoporosis, but concluded it was "impossible to break 
these down into percentages of contribution" to the 
veteran's overall disability of the left knee.  In light of 
this medical opinion, the Board will rate the over-all 
impairment of the left knee.  

I.  Increased rating - Degenerative joint disease

The veteran seeks an increased rating for his service-
connected degenerative joint disease of the left knee, 
resulting from a shell fragment wound to the knee.  

The veteran's degenerative joint disease of the right knee is 
currently rated as 10 percent disabling under Diagnostic Code 
5010, for traumatic arthritis.  Traumatic arthritis is rated 
by analogy under Diagnostic Code 5003, for degenerative 
arthritis.  Diagnostic Code 5003 specifies that degenerative 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint, with a minimum 10 
percent rating assigned for such limitation.  Under 
Diagnostic Code 5260, a 10 percent rating is assigned for 
flexion limited to 45º, a 20 percent rating is assigned for 
flexion limited to 30?, and a 30 percent rating is assigned 
for flexion limited to 15?.  Diagnostic Code 5261 states that 
a 10 percent rating will be assigned for extension limited to 
10º, a 20 percent rating will be assigned for extension 
limited to 15?, a 30 percent rating for 20? of extension, and 
a 40 percent rating will be assigned for 30? of extension.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2002).  Normal knee joint motion is from 0º extension to 
140º of flexion.  38 C.F.R. § 4.71, Plate II (2002).  

In the present case, the veteran has been awarded a separate 
rating for disability resulting from instability and 
subluxation of the right knee.  See VAOPGCPREC 23-97 (July 1, 
1997).  Therefore, in considering impairment resulting from 
the veteran's degenerative joint disease which is rated on 
limitation of motion, instability and subluxation will not be 
considered; such disability will instead be considered as 
part of the separate rating to be discussed in the next 
section of this decision.  

For the reasons to be discussed below, an increased rating in 
excess of 10 percent is not warranted for the veteran's 
degenerative joint disease of the left knee.  

When the veteran underwent VA orthopedic examination in 
August 2000, he reported pain and instability of the left 
knee.  At the time of examination he was in a wheelchair, but 
he could walk a few short steps with the aid of a cane.  
Range of motion testing indicated extension to 0º and flexion 
to 113º.  No objective evidence of additional limitation of 
motion due to painful motion, instability, weakness, or 
tenderness was noted.  

On reexamination in November 2001, the veteran was again 
noted to be in a wheelchair, although he could walk, with 
difficulty, assisted by a cane.  Range of motion testing 
revealed extension to 9º, and flexion to 110º.  No additional 
limitation of motion resulting from weakened movement, excess 
fatigability, or incoordination was reported; however, the 
veteran was noted to move about primarily in a wheelchair, 
and used an assistance device such as a cane or walker at 
other times.  

Based on the medical record, the veteran does not have 
limitation of motion sufficient to warrant a rating in excess 
of 10 percent for his degenerative joint disease of the left 
knee.  At worst, he has extension to 9º and flexion to 110º; 
neither of these findings warrants an increased rating under 
the applicable diagnostic criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-61 (2002).  

The Board has considered other potentially applicable 
Diagnostic Codes.  While Diagnostic Codes 5256, for ankylosis 
of the knee, and 5262, for impairment of the tibia and 
fibula, offer ratings for the knee in excess of 10 percent, 
the medical record does not reveal these disabilities.  
Neither ankylosis or nor disunion or malunion of the tibia or 
fibula have been noted in the present case.  

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's degenerative joint disease of the left knee.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As a 
preponderance of the evidence is against the award of a 
rating in excess of 10 percent, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Instability of the left knee

The veteran's lateral instability of the left knee is 
currently rated as 10 percent disabling under Diagnostic Code 
5257, for impairment of the knee marked by recurrent 
subluxation and lateral instability.  Under this Code, a 10 
percent rating is assigned for slight impairment, a 20 
percent rating is assigned for moderate impairment, and a 30 
percent rating is assigned for severe impairment.  Diagnostic 
Code 5257 (2002).  

In considering the veteran's left knee instability and 
subluxation, the Board is cognizant of 38 C.F.R. §§ 4.40 and 
4.45, and the Court's DeLuca holding.  However, the Court has 
also indicated that Diagnostic Code 5257 "is not predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Additionally, such factors have 
already been considered above, and the same symptomatology 
cannot be rated under separate diagnoses.  See 38 C.F.R. 
§ 4.14 (2002).  

For the reasons to be discussed below, an increased rating to 
30 percent for the veteran's instability of the left knee is 
warranted.  

As was noted above, the veteran was observed to use a 
wheelchair at the times of his August 2000 and November 2001 
VA examinations.  Although he could walk, he could only 
ambulate short distances, and needed a cane, walker, or other 
assistance device.  Atrophy of his quadriceps and hamstrings 
was also observed on examination in November 2001.  X-rays of 
the left knee taken in November 2001 revealed degenerative 
joint disease and osteoporosis.  

Overall, the medical findings of record support a finding of 
severe impairment due to the veteran's instability of the 
left knee.  He is unable to walk without the use of an 
assistance device, and cannot move more than short distances 
without the use of a wheelchair.  In light of the veteran's 
severe immobility, and 38 C.F.R. §§ 4.3 and 4.7, a 30 percent 
rating based on severe impairment is warranted.  A 30 percent 
rating represents the maximum schedular rating for lateral 
instability of the knee under Diagnostic Code 5257.  

The Board has considered other potentially applicable 
diagnostic codes that offer ratings in excess of 30 percent.  
While Diagnostic Codes 5256, for ankylosis of the knee, and 
5262, for impairment of the tibia and fibula, offer such 
ratings for the knee, the medical record does not reflect 
these disabilities.  Neither ankylosis nor disunion or 
malunion of the tibia or fibula has been noted in the present 
case.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee disabilities has 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves, as the veteran is retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disabilities are unusual, or causes marked interference with 
employment other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, an increased rating of 30 percent and no 
higher is granted for the veteran's lateral instability of 
the left knee.  As a preponderance of the evidence is against 
the award of an increased rating in excess of 30 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee is denied.  

Entitlement to a disability rating of 30 percent for lateral 
instability of the left knee is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

